 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   SAN DIEGO UNIFIED PORT DISTRCT,                     Case No.: 15-cv-0578-WQH-AGS
11   a public corporation; and CITY OF SAN               ORDER re DEFENDANTS’ IN
                                                         CAMERA SUBMISSION
12   DIEGO, a municipal corporation,
13                                     Plaintiffs,
14   v.
15   MONSANTO COMPANY, SOLUTIA
16   INC., and PHARMACIA
17   CORPORATION,
18                                  Defendants.
19
20         The Court has concluded the in camera review of Defendants’ revised privilege
21   log and the underlying documents referenced in the privilege log. This review was made
22   to determine whether Defendants had met their burden to show that the documents were
23   protected from disclosure by the attorney client privilege and/or the work product
24   doctrine. In doing so, the Court was guided by the standards established in the decision of
25   the United States Court of Appeals for the Ninth Circuit in In re Grand Jury
26   Investigations, 974 F.3d 1068 (9th Cir. 1992), both in conducting the review and
27   determining those documents deserving of protection.
28

                                                     1
                                                                              15-cv-0578-WQH-AGS
 1         After reviewing the documents, the Court finds that Defendants have met their
 2   burden to demonstrate that a portion of the documents are protected from disclosure by
 3   the existence of the attorney client privilege or under the work product doctrine.
 4   However, the Court finds that the following documents, identified by the tabs in the
 5   binder provided to the Court, are not protected and must be provided to Plaintiffs within
 6   14 days of this date:
 7
 8   1769; 2485; 2487; 2990; 3101; 3221; 3397; 3398; 3399; 3400; 3401; 3402; 3403; 3730;
 9   3805; 3897; 3987; 4081; 4522; 5030; 5031; 5032; 5373; 5452; 5581; 5800; 5802; 5803;
10   5844; 5846; 5879; 6163; 6317; 6475; 6476; 6562; 6572; 6573; 6574; 6576; 6579; 6580;
11   6584; 6664; 6665; 6667; 6669; 6675; 6677; 6706; 6729; 6803; 7064; 7102; and 8617.
12
13   Dated November 13, 2018
14
15
16
17                                                    Magistrate Judge Marc L. Goldman

18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               15-cv-0578-WQH-AGS
